In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1935
MARCUS D. TORRY, LATRELL Q. GOSS,
and WILLIAM I. ROBERTS,
                                                Plaintiffs-Appellants,

                                 v.

CITY OF CHICAGO, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:15-cv-8383 — John Robert Blakey, Judge.
                     ____________________

      ARGUED APRIL 9, 2019 — DECIDED AUGUST 2, 2019
                 ____________________

   Before KANNE, BARRETT, and BRENNAN, Circuit Judges.
    BARRETT, Circuit Judge. One afternoon in 2014, three Chi-
cago police officers stopped three black men in a grey sedan
to investigate a nearby shooting that had happened a few
hours earlier. When the passengers sued the officers a year
later, none of the officers remembered the Terry stop. Lacking
recall, they relied on other evidence to show that reasonable
suspicion had existed for it. Cell phone footage taken by one
2                                                    No. 18-1935

of the plaintiffs during the encounter depicted Sergeant Rob-
ert King, the officer who initiated the stop, citing the plain-
tiffs’ suspicious behavior in the area of the shooting as the rea-
son that he had pulled them over. And a police report showed
that dispatches to officers investigating the shooting, includ-
ing King, identified the suspects as three black men in a grey
car. The descriptions of the car’s model varied, and none was
an exact match for the car that the plaintiffs were driving. But
reasonable suspicion can exist without an exact match, and
the district court held that these descriptions were close
enough to justify the Terry stop. In any event, the court said,
the officers were entitled to qualified immunity because the
stop did not violate clearly established law.
     Before us, the plaintiffs have repeatedly suggested that the
defendants’ failure of memory is a concession of liability. In
other words, they maintain that if a police officer doesn’t re-
member a stop now, reasonable suspicion could not have jus-
tified it at the time. But the Fourth Amendment does not gov-
ern how an officer proves that he had reasonable suspicion for
a Terry stop; he can rely on evidence other than his memory
to establish what he knew when the stop occurred. The police
report demonstrates that King knew that the suspects in the
shooting had been identified as three black men driving a
grey car, and the cell-phone video shows him giving the
shooting as the reason for the stop. We agree with the district
court that the officers are entitled to qualified immunity.
                                I.
   On the morning of September 23, 2014, a drive-by shoot-
ing occurred about half a mile from Manley High School,
which is located on West Polk Street in Chicago. Sergeant
Robert King was on duty that day as a “school sergeant”—an
No. 18-1935                                                              3

officer who responds to and investigates violence near
schools within his beat. A police report detailing the chronol-
ogy of events related to the shooting shows that King re-
sponded to the shooting and that three descriptions of sus-
pects were received while he was assisting.1 One identified
the suspects’ vehicle as a newer-model grey Nissan with three
black male occupants. The second was almost identical to the
first but specified that the Nissan was an SUV. The third iden-
tified the shooter as a medium-complected black male wear-
ing a white t-shirt and driving a grey Trailblazer (a Chevrolet
SUV).
    Shortly past noon on that same day, Marcus Torry and
William Roberts picked up Latrell Goss, Torry’s brother, in a
grey Ford Fusion sedan. Goss’s car had broken down on West
Polk Street; Torry and Roberts met him at his car and then
drove him west on West Polk to an auto parts store. They
passed Manley High School as they drove to the store, and
they passed it again when they returned the same way. As
they went by the school for the second time, they were pulled
over by three police officers—King, Jacek Leja, and Justin Rae-
ther. Torry captured video of the ensuing encounter on his
cell phone camera. Like the district court, we draw our de-


    1  This report is from the Office of Emergency Management and Com-
munications and is called a “Chicago Police Department Event Query Re-
port.” For simplicity’s sake, we will refer to it as a “police report.” The
record also contains post-dated supplementary reports that expand on the
information contained in the police report. The parties dispute the admis-
sibility of these supplementary reports, but because they are not necessary
to show that King knew about the shooting and suspect descriptions, we
do not address them.
4                                                             No. 18-1935

scription of the encounter primarily from the video, supple-
menting it with other undisputed facts and drawing all infer-
ences in the plaintiffs’ favor.2
   After Torry pulled over, King approached his window
and asked for his license and registration. Torry asked why
he had been stopped, and King replied that “this was about
your third pass by this school.” Torry protested that he had
not driven by the school three times and handed over his li-
cense and registration. King told him not to argue; Torry de-
manded King’s badge number.
    King told Torry to step out of the car and reached for the
handle of the driver’s door, which prompted Torry to ask if
he was under arrest. King didn’t directly answer the question
but said, “Sir, get out of the car please. Sir, this is a Terry stop,
I have the right to search the car, get out of the car.” Torry,
protesting that he had done nothing wrong, failed to comply
with multiple commands that he exit the vehicle. King told
Torry, “If you don’t get out of the car, I will remove you from
the car,” and Torry replied, “I’m gonna remove myself but I
just don’t want to get—y’all get me, shoot me, or kill me for
something I didn’t do wrong.” King responded, “Yes, sir, ab-
solutely; hands up, don’t shoot, there you go.” Neither King
nor the other officers had a gun out, but Torry feared police
brutality.
    Torry testified that when he finally removed his seatbelt,
King “just grab[bed] me out of the car.” King ordered Torry
to “come on out, sir,” as Torry repeatedly exclaimed, “Please

    2  Neither side contests the admissibility of the video, which the plain-
tiffs and defendants introduced as a joint exhibit in the district court. The
video runs the full length of the stop.
No. 18-1935                                                   5

don’t shoot.” King walked Torry to a squad car, saying, “Let’s
go back to my car, sir, right over here,” and placed him inside.
Goss testified that an officer grabbed him out of the car too,
but neither Goss nor Roberts were placed in a squad car. After
the plaintiffs had been repeatedly ordered to leave the car but
before they had complied, one of the officers shook a can of
mace, although he never used it.
    After placing Torry in the back of his squad car, King sat
in the front for a few minutes while he ran Torry’s name
through a warrant check. Torry demanded to know why he
had been pulled over, and King explained that Torry had
“cruised this street here around the school,” which was an
area of “safe passage” and “the immediate location of a shoot-
ing this morning.” (An area of “safe passage” is a designated
area where extra precautions are taken to prevent violence
that might affect students on their way to and from school.)
King then returned to Torry’s car, where the officers talked to
Goss and Roberts, who testified that the other officers patted
them down and searched Goss’s pockets. Still in the squad
car, Torry yelled obscenities and protests while continuing to
film with his cell phone camera. At one point, Goss ap-
proached the car and told him to be quiet, to which Torry re-
sponded, “Leave me alone!”
    Roughly ten minutes into the stop and eight minutes after
putting Torry in the squad car, King retrieved Torry and
walked him back to his own car. Torry asked if he was under
arrest, to which King answered, “If you were under arrest,
you’d be in handcuffs.” Torry got in his car, and King re-
turned his license and registration. Shortly after, one of the
officers said to Goss that “you don’t want anything to do with
him,” and—in response to an unintelligible reply—said,
6                                                         No. 18-1935

“Yeah, c’mon, jump in the car … yeah we’ll give you a ride
home.” Goss testified that the officers had told him to get in
their car to return to his disabled car.
    Free to leave, Torry and Roberts pulled back onto West
Polk Street. Torry continued his video recording, narrating
that the officers were driving behind his car. Goss, riding in
the back seat of Leja and Raether’s car, testified that those of-
ficers debated pulling Torry over again “to mess with him.”
But the officers dropped Goss off at his car and nothing else
happened.
    One year later, Torry, Goss, and Roberts sued the three
officers under 42 U.S.C. § 1983, alleging that the officers
lacked reasonable suspicion to initiate the Terry stop, and that
even if the stop was justified, its scope transformed it into a
de facto arrest without probable cause.3 By the time the
plaintiffs filed suit, none of the officers could recall the stop.
Nor could King recall any details about the shooting. It was
undisputed, though, that the shooting occurred while King
was on duty in that area as a school sergeant, and the police
report detailing the investigation’s chronology reflected that
King responded as an assist vehicle to the shooting, drove
around the corner to the victim’s residence a few minutes
later, and continued to assist until 9:49 a.m., when the report
notes him as “clear.” During the hour or so that King was on
the shot call, three suspect descriptions were transmitted to
investigators: one that identified the suspects’ car as a newer-
model grey Nissan with three black male occupants, a second


    3 The plaintiffs voluntarily dismissed other claims that they had as-
serted against the officers.
No. 18-1935                                                                 7

that was almost identical to the first but specified that the
Nissan was an SUV,4 and a third that identified the shooter as
a medium-complected black male wearing a white t-shirt and
driving a grey Trailblazer.
    Based on that report and his review of Torry’s video, King
testified by affidavit that the dispatches would have alerted
him that the suspects were three black men driving a grey car,
and, as the video reflected, that he told Torry—who was driv-
ing a grey car with three black male occupants—that he had
stopped him because of the shooting. The plaintiffs and the
defendants filed cross-motions for summary judgment, and
the district court granted summary judgment to the defend-
ants.
                                     II.
     The primary theme of the plaintiffs’ argument is that prov-
ing reasonable suspicion for the stop requires the officers to
have at least some independent memory of what they knew
at the time. The plaintiffs particularly object, therefore, to the
district court’s reliance on indirect evidence—the police re-
port and King’s affidavit—to conclude that the officers had
reasonable suspicion to pull them over. They offer four rea-
sons why the district court was wrong to consider this evi-
dence: first, the officers submitted it in response to the plain-
tiffs’ motion for summary judgment rather than in support of


    4  This second entry lacks a timestamp and so may have been received
later. But because identifying the car as an SUV weakens the officers’ ar-
gument for reasonable suspicion and because we must take the facts in the
light most favorable to the plaintiffs, we presume that this description had
been received by the time of the stop. See Matsushita Elec. Indus. Co. v. Zen-
ith Radio Corp., 475 U.S. 574, 587 (1986).
8                                                   No. 18-1935

their own motion; second, King’s affidavit was a sham be-
cause it contradicted his prior testimony; third, the police re-
port was hearsay; and fourth, King’s lack of memory pre-
cludes him from relying on the collective knowledge doctrine.
None of these arguments succeeds.
     To begin with, it doesn’t matter that the officers submitted
the report and affidavit in their response to the plaintiffs’ mo-
tion for summary judgment rather than in support of their
own motion. In adjudicating a motion for summary judg-
ment, “[a] court need consider only the cited materials, but it
may consider other materials in the record.” FED. R. CIV. P.
56(c)(3). The court was therefore free to consider evidence
submitted in response to one motion when it decided the
other. Indeed, it would have been odd for the court to ignore
the report and affidavit, because they were obviously relevant
to the defendants’ cross-motion on the very same issues. See
Las Vegas Sands, LLC v. Nehme, 632 F.3d 526, 532 (9th Cir. 2011)
(“Where the parties file cross-motions for summary judg-
ment, the court must consider each party’s evidence, regard-
less under which motion the evidence is offered.”). The plain-
tiffs had an opportunity to—and did—address the evidence
in their own brief, and they don’t suggest that they were in-
appropriately prejudiced by its consideration. Cf. Simpson v.
Merchs. Recovery Bureau, Inc., 171 F.3d 546, 551 (7th Cir. 1999)
(explaining that summary judgment may be granted sua
sponte “so long as the opposing party has had an adequate
opportunity to respond.” (citation omitted)). This argument
for excluding the report and affidavit fails.
   The plaintiffs’ next argument—that the court should have
excluded King’s affidavit as a sham—fares no better. Accord-
ing to the plaintiffs, King made several admissions during
No. 18-1935                                                         9

discovery that effectively conceded his liability, and his affi-
davit contradicts these admissions because it explains why
King had reasonable suspicion for the stop. Thus, they insist,
the court was obliged to exclude the affidavit as a sham. See
Bank of Illinois v. Allied Signal Safety Restraint Sys., 75 F.3d 1162,
1168 (7th Cir. 1996) (“[P]arties cannot thwart the purposes of
Rule 56 by creating ‘sham’ issues of fact with affidavits that
contradict their prior depositions.”). The premise of the plain-
tiffs’ argument is flawed, however, because King’s affidavit
does not contradict his prior admissions. King never con-
ceded that he stopped the plaintiffs unlawfully; he stated that
he had no independent memory of the incident. Admitting to
a lack of memory is a far cry from admitting that the opposing
party’s version of events is correct. See Brown v. County of Cook,
661 F.3d 333, 338 (7th Cir. 2011). Rather than contradicting his
prior admissions, King’s affidavit explained the newly intro-
duced police report and how it bore on the stop. The district
court did not abuse its “great discretion” by considering
King’s testimony. See Maldonado v. U.S. Bank, 186 F.3d 759, 769
(7th Cir. 1999); cf. Bank of Illinois, 75 F.3d at 1172 (approving
consideration of even contradictory affidavits if based on new
evidence).
    The plaintiffs’ next argument—that the police report was
inadmissible hearsay—is their most underdeveloped. They
insist that the report is hearsay, but they never articulate why
any of the statements within the report was offered as proof
of the truth of the matter asserted. See FED. R. EVID. 801(c)(2)
(“‘Hearsay’ means a statement that … a party offers in evi-
dence to prove the truth of the matter asserted in the state-
ment.”). Their failure to develop this argument is enough to
dispense with it. See Mathews v. REV Recreation Grp., Inc., No.
18-1982, 2019 WL 3369563, at *3 n.2 (7th Cir. July 26, 2019). We
10                                                           No. 18-1935

observe, however, that many of the statements were obvi-
ously not offered for their truth. For example, the descriptions
of the shooters (three black men) and their vehicle (a grey Nis-
san, a grey Trailblazer, or a grey Nissan SUV) were not of-
fered to show what the real shooters looked like or what car
they were actually driving. The descriptions were offered to
show that a competent officer aware of that information could
conclude that there was reasonable suspicion to stop Torry
and his passengers. See Woods v. City of Chicago, 234 F.3d 979,
986–87 (7th Cir. 2000) (a statement in a police report is not
hearsay if it is offered “to show the effect that the statements
had on the officers” who heard it); id. at 987 (explaining that
the Fourth Amendment analysis does not turn on whether the
information in the tips turns out to be true). Statements intro-
duced to show their effect on the listener, rather than the truth
of the matter they assert, are not hearsay. See 4 CHRISTOPHER
B. MUELLER & LAIRD C. KIRKPATRICK, FEDERAL EVIDENCE § 8:20
(4th ed. 2013).
    We will assume for the sake of argument that the entries
reflecting King’s response to the shooting were offered for
their truth.5 Even if they were, however, the plaintiffs don’t


     5 It is doubtful, though, that even these statements are hearsay. The
fact that King was participating in the investigation is implicit in the en-
tries describing his response to the shot call, but that is not what the de-
clarant was intentionally trying to convey. Assertions often reflect a de-
clarant’s underlying assumptions, but only the assertions themselves meet
Rule 801’s definition of hearsay. See FED. R. EVID. 801(1) (“‘Statement’
means a person’s oral assertion, written assertion, or nonverbal conduct,
if the person intended it as an assertion.” (emphasis added)); see also 4
MUELLER & KIRKPATRICK, supra, § 8:24. United States v. Zenni is the classic
example. See 492 F. Supp. 464, 469 (E.D. Ky. 1980) (callers placing bets did
No. 18-1935                                                             11

counter the defendants’ argument that the entire report is ad-
missible under the business records exception. See FED. R.
EVID. 803(6). That exception applies if five conditions are met:
(1) “the record was made at or near the time by—or from in-
formation transmitted by—someone with knowledge”; (2)
“the record was kept in the ordinary course of a regularly con-
ducted activity of a business, organization, occupation, or
calling”; (3) “making the record was a regular practice of that
activity”; (4) “all these conditions are shown by the testimony
of a custodian or another qualified witness”; and (5) “the op-
ponent does not show that the source of the information or
the method or circumstances of preparation indicate a lack of
trustworthiness.” Id. The only factor that the plaintiffs come
close to discussing is the fourth: they seem to argue that King
was not qualified to authenticate the report because he could
not remember receiving the transmissions that it recorded.
But to authenticate a business record, a qualified witness
“need not be in control of or have individual knowledge of
the particular [] records”; he “need only be familiar with the
[] recordkeeping practices.” Thanongsinh v. Bd. of Educ., 462
F.3d 762, 777 (7th Cir. 2006) (citation omitted). In his affidavit,
King testified that each of the conditions was satisfied. Plain-
tiffs have not argued otherwise. Because the report is a busi-
ness record, all of its statements are admissible for their truth.6


not intend to assert that they were telephoning a betting establishment, so
the statements were not hearsay when offered for that purpose).
    6 It is true that any statements in the report made by those outside of
the police force constitute “hearsay within hearsay” and would need to be
themselves justified by a hearsay exception. The plaintiffs do not identify
any such statements in the report, so they have forfeited any argument for
12                                                         No. 18-1935

    The plaintiffs point out that while the police report shows
that descriptions of the suspects were transmitted to investi-
gators, it does not expressly note whether the investigators
received them. The district court properly concluded, though,
that we can impute that knowledge to King via the collective
knowledge doctrine. “[W]hen officers are in communication
with each other while working together at a scene, their
knowledge may be mutually imputed even when there is no
express testimony that the specific or detailed information
creating the justification for a stop was conveyed.” United
States v. Nafzger, 974 F.2d 906, 911 (7th Cir. 1992); see also
United States v. Sawyer, 224 F.3d 675, 680 (7th Cir. 2000). That
is true even when the communication is by dispatch rather
than face-to-face. See Sawyer, 224 F.3d at 680. King’s presence
at and involvement in the shooting investigation—bolstered
by his testimony that suspect descriptions are typically shared
with officers at the scene and through the Office of Emergency
Management and Communications—are enough to attribute
the knowledge to him.
    Because the report establishes that King was aware of both
the shooting and the suspect descriptions, the court appropri-
ately treated those as undisputed facts when considering
whether reasonable suspicion for the Terry stop existed.




their exclusion. For the sake of completeness, however, we note that the
most obvious candidates are the witnesses’ descriptions of the shooters.
As we have already explained, they were not offered for their truth. Even
if they had been, though, they would have been admissible as present-
sense impressions. See FED. R. EVID. 803(1) (defining a present sense im-
pression as “[a] statement describing or explaining an event or condition,
made while or immediately after the declarant perceived it”).
No. 18-1935                                                    13

                               III.
     That brings us to the reasonableness of the stop. The plain-
tiffs argue that it violated the Fourth Amendment, given that
the shooting had occurred several hours earlier and that
Torry’s car was a different model than the one identified in
the department’s transmissions to investigators. The defend-
ants contend that the stop was lawful and that they are in any
event entitled to qualified immunity.
    Qualified immunity protects government officials from li-
ability for civil damages as long as their actions do not violate
“clearly established statutory or constitutional rights of which
a reasonable person would have known.” Figgs v. Dawson, 829
F.3d 895, 905 (7th Cir. 2016) (citation omitted). Thus, to win,
the plaintiffs must show not only that the stop was unlawful,
but also that the unlawfulness of the stop was clearly estab-
lished at the time that it occurred. Because the plaintiffs can-
not make the latter showing, we need not consider whether
the stop violated the Fourth Amendment. See Pearson v. Calla-
han, 555 U.S. 223, 236 (2009) (“[C]ourts of appeals should be
permitted to exercise their sound discretion in deciding which
of the two prongs of the qualified immunity analysis should
be addressed first ….”).
    The “demanding standard” that the law be “clearly estab-
lished” for liability to attach “protects ‘all but the plainly in-
competent or those who knowingly violate the law.’” District
of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Malley
v. Briggs, 475 U.S. 335, 341 (1986)). For the law to be “clearly
established,” existing precedent must have placed the unlaw-
fulness of the stop “beyond debate.” Ashcroft v. al-Kidd, 563
U.S. 731, 741 (2011). It is usually necessary to identify an in-
stance in which “an officer acting under similar circumstances
14                                                    No. 18-1935

… was held to have violated the Fourth Amendment,” though
in the “rare ‘obvious case’” the violation may be sufficiently
clear “even though existing precedent does not address simi-
lar circumstances.” Wesby, 138 S. Ct. at 590 (alteration in orig-
inal) (citations omitted).
    The general rule established by Terry v. Ohio is that officers
may conduct a brief investigatory stop if they reasonably sus-
pect that an individual has committed or is about to commit
a crime. 392 U.S. 1, 20–22 (1968). Reasonable suspicion is a
lower standard than probable cause. See Navarette v. California,
572 U.S. 393, 397 (2014). It’s a “commonsense, nontechnical
[standard] that deal[s] with ‘the factual and practical consid-
erations of everyday life on which reasonable and prudent
men, not legal technicians, act.’” Ornelas v. United States, 517
U.S. 690, 695 (1996) (citation omitted). It is judged holistically,
based on “the sum of all of the information known to officers
at the time of the stop.” See Matz v. Klotka, 769 F.3d 517, 523
(7th Cir. 2014).
    The plaintiffs do not contend that this is the rare case in
which the facts establish a blatant violation of Terry’s rule
even though there is no case on point. See Wesby, 138 S. Ct. at
590. Instead, they identify two cases that they say clearly es-
tablished the illegality of this Terry stop: Gentry v. Sevier, 597
F.3d 838 (7th Cir. 2010), and United States v. Packer, 15 F.3d 654
(7th Cir. 1994). In Gentry, a police officer stopped someone af-
ter hearing a dispatch report that a suspicious person was
pushing a wheelbarrow. 597 F.3d at 842–43. In Packer, police
officers stopped a vehicle’s occupants based on a citizen’s re-
port that a suspicious vehicle was parked along the street at
one o’clock in the morning. 15 F.3d at 658. Neither report pro-
vided any facts concerning any crime that the people stopped
No. 18-1935                                                   15

were suspected of committing—they were stopped just be-
cause they looked suspicious. In both cases, therefore, the of-
ficers “lacked the minimal detail of information that would
point to any arguably particularized suspicion of criminal
conduct.” Green v. Newport, 868 F.3d 629, 634 (7th Cir. 2017)
(citation omitted).
    Neither Gentry nor Packer speaks to a situation like this
one, where the plaintiffs partially matched the description of
suspects involved in a drive-by shooting. When the officers in
this case stopped the plaintiffs, they knew that three black
men in a grey car were suspected of committing a nearby
shooting earlier that day. The plaintiffs matched this descrip-
tion in number, race, and car color. Cf. United States v. Lenoir,
318 F.3d 725, 729 (7th Cir. 2003) (“[P]olice observation of an
individual, fitting a police dispatch description of a person in-
volved in a disturbance, near in time and geographic location
to the disturbance establishes a reasonable suspicion that the
individual is the subject of the dispatch.”). The plaintiffs ar-
gue that the reasonableness of the officers’ suspicion was nev-
ertheless undermined in two ways: first, the descriptions that
the officers relied on identified the suspects’ vehicle as an
SUV, but the plaintiffs were in a sedan; and second, the shoot-
ing occurred too far away (half a mile) and too long before
(four hours) to justify the stop. But while these discrepancies
may weigh against the officers’ suspicion, they don’t clearly
overcome it.
   We’ll begin with the variation between Torry’s car and the
descriptions of the suspects’ car. Under our precedent, an im-
perfect match between a suspect and a description does not
necessarily make an officer’s suspicion unreasonable. See, e.g.,
16                                                  No. 18-1935

D.Z. v. Buell, 796 F.3d 749, 754 (7th Cir. 2015) (finding reason-
able suspicion to stop an individual “who somewhat matched
the description of the suspect”). And the significance of the
imperfect match may have been lessened here because there
were multiple reports giving conflicting information about
the suspects’ grey car. One report identified it as a Nissan,
without giving a model; another identified it as a Nissan SUV;
and a third identified it as a Trailblazer (an SUV made by
Chevrolet). The fact that the reports’ descriptions of the car
were consistent only as to its grey color gave the officers some
reason to pay more attention to the color than to the make or
model. No clearly established law holds that this kind of var-
iation makes an officer’s suspicion unreasonable under the
Fourth Amendment.
    As for the time and place discrepancies, past cases have
not established that they’re enough to defeat reasonable sus-
picion. In United States v. Tilmon, for example, we found a stop
reasonable based on the “match of a unique automobile with
a driver fitting the general description of the bank robber,”
even though the stop occurred two hours after and fifty miles
away from the robbery. 19 F.3d 1221, 1225 (7th Cir. 1994). This
stop occurred four hours after but only a half-mile away from
the shooting and within the “safe passage” area surrounding
Manley High School.
    Finally, the officers’ suspicion was not based solely on the
descriptions of the suspects. The plaintiffs had also passed by
the same area multiple times, behavior that could suggest that
they were casing it in preparation for further criminal activity
related to the dispute underlying the shooting. Cf. Green, 868
F.3d at 634 (circling an auto parts store’s parking lot multiple
No. 18-1935                                                   17

times near the close of business contributed to an officer’s rea-
sonable suspicion). Taking all of this evidence together, a rea-
sonable officer could have concluded that the investigative
Terry stop of the plaintiffs comported with the Fourth
Amendment. See Anderson v. Creighton, 483 U.S. 635, 641
(1987).
                              IV.
    Finally, the plaintiffs argue that even if the stop was ini-
tially justified, it exceeded its appropriate bounds and turned
into a de facto arrest. They argue that taking Torry’s identifi-
cation and placing him in the back of the squad car was more
intrusive than was warranted for the Terry stop, and thus
transformed the encounter into an arrest without probable
cause.
    The district court concluded both that the scope of the stop
was lawful and that the officers were entitled to qualified im-
munity regardless. The plaintiffs challenge only one of those
holdings: the lawfulness of the stop. Because they do not chal-
lenge the district court’s alternative holding that the defend-
ants are entitled to qualified immunity, they have forfeited
this argument. See United States v. Giovannetti, 919 F.2d 1223,
1230 (7th Cir. 1990) (“A litigant who fails to press a point by
supporting it with pertinent authority, or by showing why it
is a good point despite a lack of supporting authority or in the
face of contrary authority, forfeits the point.” (emphasis omit-
ted)). We note, however, that our precedent on the permissi-
ble scope of a Terry stop would have made this a tough argu-
ment for the plaintiffs to win. In United States v. Bullock, for
example, we held that a defendant being handcuffed, placed
in a squad car, and transported back to a house that he had
recently left didn’t transform a Terry stop into an arrest. See
18                                                   No. 18-1935

632 F.3d 1004, 1016 (7th Cir. 2011). We specifically noted that
because the officers suspected that the defendant was selling
drugs—a crime “associated with dangerous and violent be-
havior”—detention in the squad car was a reasonable precau-
tion. Id. In the face of decisions like Bullock, the plaintiffs in
this case would have a difficult time showing that detaining a
drive-by shooting suspect in a squad car for approximately
eight minutes clearly rose to the level of a formal arrest re-
quiring probable cause under the law at that time.
                              ***
   Because the defendants are entitled to qualified immunity,
the judgment of the district court is AFFIRMED.